Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 1 of 30 Page ID #:3054



 1   Rollin A. Ransom (State Bar No. 196126)
     rransom@sidley.com
 2   Lauren M. De Lilly (State Bar No. 301503)
     ldelilly@sidley.com
 3   Paula C. Salazar (State Bar No. 327349)
     psalazar@sidley.com
 4   SIDLEY AUSTIN LLP
     555 West Fifth Street
 5   Los Angeles, CA 90013
     Telephone: (213) 896-6000
 6   Facsimile: (213) 896-6600
 7   Attorneys for Defendant Thrive
     Causemetics, Inc.
 8
                                UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11   THRIVE NATURAL CARE, INC.,                      Case No. 2:20-cv-9091-PA-AS
12                Plaintiff,                         Hon. Percy Anderson
13         v.                                        TABLE OF CONTENTS TO THE
                                                     DECLARATION OF LAUREN DE
14   THRIVE CAUSEMETICS, INC.,                       LILLY IN SUPPORT OF
                                                     DEFENDANT THRIVE
15                Defendant.                         CAUSEMETICS, INC.’S
                                                     OPPOSITION TO PLAINTIFF’S
16                                                   MOTION FOR PARTIAL
                                                     SUMMARY JUDGMENT
17
                                                     Date: September 13, 2021
18                                                   Time: 1:30 p.m.
                                                     Place: Courtroom 9A
19
20
21
22
23
24
25
26
27
28

       TABLE OF CONTENTS TO THE DE LILLY DECLARATION IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
                  INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 2 of 30 Page ID #:3055



 1                                  TABLE OF CONTENTS
 2    Ex.       Description                                                         Page
 3      1       Excerpts from the certified reporter’s transcript of the            010
                deposition of Alexander McIntosh taken on July 30, 2021.
 4
         2      A true and correct copy of a document produced by Plaintiff         035
 5              in this action and Bates numbered TNC00143-TNC00144.
         3      Excerpts from the certified reporter’s transcript of the            038
 6
                deposition of Plaintiff Thrive Natural Care, Inc. taken on
 7              July 23, 2021.
 8       4      A true and correct copy of a document produced by Plaintiff         084
                in this action and Bates numbered TNC00391-TNC00399.
 9       5      A true and correct copy of a document produced by Plaintiff         094
10              in this action and Bates numbered TNC00556-TNC00597.
         6      A true and correct copy of a document produced by Plaintiff         137
11              in this action and Bates numbered TNC00294-U-TNC00295-
12              U.
         7      a true and correct copy of a document produced by Plaintiff         140
13              in this action and Bates numbered TNC00130-U-TNC00131-
14              U.
         8      A true and correct copy of a document produced by Plaintiff         144
15              in this action and Bates numbered TNC01398-TNC01400.
16       9      A true and correct copy of excerpts of a document produced          147
                by Plaintiff in this action and Bates numbered TNC01282-
17              TNC01299.
18      10      A true and correct copy of the Statement of Use filed by            156
                Plaintiff with the United States Patent and Trademark Office
19              on October 4, 2013 regarding U.S. Application Serial No.
20              85726058.
        11      A true and correct copy of U.S. Trademark Application               164
21              Serial No. 85726058 for the THRIVE mark, dated September
22              11, 2012.
        12      A true and correct copy of a document produced by Plaintiff         171
23
                in this action and Bates numbered TNC01196-TNC01197.
24      13      A true and correct copy of excerpts from the certified              174
                reporter’s transcript of the deposition of Ecomundi Ventures,
25
                LLC taken on July 30, 2021.
26      14      A true and correct copy of the United States Patent and             191
                Trademark Office’s November 5, 2013 Office Action
27
                completing Plaintiff’s Request to Divide U.S. Trademark
28              Application Serial No. 85726058.

       TABLE OF CONTENTS TO THE DE LILLY DECLARATION IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
                  INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 3 of 30 Page ID #:3056



 1    Ex.       Description                                                         Page
 2      15      A true and correct copy of the Collins English Dictionary’s         195
                definition and meaning of “Thrive.”
 3      16      A true and correct copy of Plaintiff’s Request to Divide U.S.       205
 4              Trademark Application Serial No. 85726058.
        17      A true and correct copy of a document produced by Plaintiff         211
 5              in this action and Bates numbered TNC00831.
 6      18      A true and correct copy of a document produced by Plaintiff         214
                in this action and Bates numbered TNC00819.
 7
        19      A true and correct copy of a document produced by Plaintiff         216
 8              in this action and Bates numbered TNC00830.
        20      A true and correct copy of a document produced by Plaintiff         222
 9
                in this action and Bates numbered TNC01208.
10      21      A true and correct copy of a document produced by Plaintiff         224
                in this action and Bates numbered TNC01160-TNC01161.
11
        22      A true and correct copy of true and correct copy of Exhibit         227
12              54 to the deposition of Plaintiff, taken on July 23, 2021.
13      23      A true and correct copy of a printout of Plaintiff’s official       231
                Facebook account homepage.
14      24      A true and correct copy of a printout of Plaintiff’s official       233
15              Instagram account homepage.
        25      A true and correct copy of the “Superplant Skincare”                235
16              webpage from Plaintiff’s official website thrivecare.co.
17      26      A true and correct copy of the “Regenerative Mission”               243
                webpage from Plaintiff’s official website thrivecare.co.
18      27      A true and correct copy of the product detail webpage for the       250
19              product Daily Defense Sunscreen Balm (Mineral SPF 30)
                from Plaintiff’s official website thrivecare.co.
20      28      A true and correct copy of the product detail webpage for the       259
21              product Face Wash from Plaintiff’s official website
                thrivecare.co.
22      29      A true and correct copy of the product detail webpage for the       267
23              product Energy Scrub from Plaintiff’s official website
                thrivecare.co.
24
        30      A true and correct copy of the product detail webpage for the       275
25              product Shave Oil from Plaintiff’s official website
                thrivecare.co.
26
        31      A true and correct copy of an article published in the San          284
27              Francisco Busines Times, Can Amazon lift sales at this S.F.
                skincare business by $1 million?
28
                                                -2-
       TABLE OF CONTENTS TO THE DE LILLY DECLARATION IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
                  INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 4 of 30 Page ID #:3057



 1    Ex.       Description                                                         Page
 2      32      A true and correct copy of an article published in Reuters,         288
                Support the Evolution of Men's Shave and Skin Care.
 3      33      a true and correct copy of an article published in the San          293
 4              Francisco Business Times, S.F. skincare startup to get bump
                from Amazon.
 5      34      USPTO’s query results for the search term “thrive*.”                297
 6      35      A true and correct copy of a webpage for Wakaya Perfection          341
                Fijian Kosher Sea Salt.
 7
        36      A true and correct copy of an Amazon.com webpage for                345
 8              Thrive therapeutic cold therapy packs, therapeutic hot
                therapy packs, and first aid kits from Ashford Point LLC.
 9
        37      A true and correct copy of the home webpage from the                350
10              website of third party Naked + Thriving LLC.
        38      A true and correct copy of the ithriveX performance                 359
11
                collections webpage from the website of third party I25X,
12              LLC.
13      39      A true and correct copy of the home webpage from the                377
                website of third party Surthrival LLC.
14      40      A true and correct copy of the skincare webpage from the            384
15              website of third party Thrive Market, Inc.
        41      A true and correct copy of the Thrive skin products webpage         399
16              from the website of third party Le-Vel Brands, LLC.
17      42      A true and correct copy of the archived home webpage of             402
                Thrive Wellness Kitchen.
18      43      A true and correct copy of the home webpage from the                406
19              website of third party Simplythrive, LLC.
        44      A true and correct copy of a document produced by Plaintiff         414
20              in this action and Bates numbered TNC00822.
21      45      A true and correct copy of excerpts from Plaintiff’s                417
                Supplemental Responses to TCI’s First Set of
22              Interrogatories, dated June 28, 2021.
23
24
25
26
27
28
                                                -3-
       TABLE OF CONTENTS TO THE DE LILLY DECLARATION IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
                  INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 5 of 30 Page ID #:3058




                    EXHIBIT 1




                                                                                 010
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 6 of 30 Page ID #:3059


                                                                           Page 1
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


             THRIVE NATURAL CARE, INC.,                  )
                                                         )
                                 Plaintiff,              )
                                                         )
                     VS.                                 ) CASE NO.:
                                                         ) 2:20-cv-9091-PA-AS
                                                         )
             THRIVE CAUSEMETICS, INC.,                   )
                                                         )
                                 Defendants.             )
             ___________________________________)
                 VIDEOTAPED REMOTE DEPOSITION OF ALEXANDER MCINTOSH
                                     Irvine, California
                                    Friday, July 30, 2021
                                    MAGNA LEGAL SERVICES
                                        (866) 624-6221
                                        www.MagnaLS.com




             Job No.:      737849
             Reported by:
             Shirley R. Lynn, C.S.R. NO. 13784




                                                                                 011
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 7 of 30 Page ID #:3060


                                                                           Page 2
        1                     UNITED STATES DISTRICT COURT
        2                    CENTRAL DISTRICT OF CALIFORNIA
        3
        4    THRIVE NATURAL CARE, INC.,              )
                                                     )
        5                       Plaintiff,           )
                                                     )
        6           VS.                              ) CASE NO.:
                                                     )   2:20-cv-9091-PA-AS
        7                                            )
             THRIVE CAUSEMETICS, INC.,               )
        8                                            )
                                Defendants.          )
        9    ___________________________________)
       10
       11                 REMOTE VIDEOTAPED DEPOSITION OF ALEXNDER MCINTOSH,
       12    taken on behalf of the Defendant, at Irvine, California,
       13    commencing at 9:38 a.m., Friday, July 30, 2021, before
       14    Shirley R. Lynn, Certified Shorthand Reporter, License No.
       15    13784, for the State of California, pursuant to Notice.
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25




                                                                                 012
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 8 of 30 Page ID #:3061


                                                                           Page 3
        1    APPEARANCES (All parties appearing remotely):
        2
        3    For the Plaintiff:
        4         THE MCARTHUR LAW FIRM, P.C.
                  BY: STEPHEN MCARTHUR, ESQ.
        5         9465 Wilshire Boulevard, Suite 300
                  Beverly Hills, California 90212
        6         Phone: (323) 639-4455
                  E-mail: stephen@smcarthurlaw.com
        7
             For the Defendants:
        8
                  SIDLEY AUSTIN LLP
        9         BY: ROLLIN A. RANSOM, ESQ.
                  555 West Fifth Street, Suite 4000
       10         Los Angeles, California 90013
                  Phone: (213) 896-6000
       11         E-mail: rransom@sidley.com
       12    Also Present:
       13         Videographer/Brianna Diaz
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25




                                                                                 013
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 9 of 30 Page ID #:3062


                                                                           Page 6
        1             IRVINE, CALIFORNIA; FRIDAY, JULY 30, 2021
        2                               AT 9:38 A.M.
        3                                    -0O0-
        4                                      ***
        5               THE VIDEOGRAPHER:       Good morning.     We are
        6    now on the record.       This begins Videotape No. 1 in
        7    the deposition of Alex McIntosh in the matter of
        8    Thrive Natural Care, Inc. vs. Thrive Causemetics,
        9    Inc., in the United States District Court, Central
       10    District of California.
       11               Today is July 30th, 2021, and the time is
       12    9:39 a.m.     This deposition is being taken remotely via
       13    web conferencing at the request of Sidley Austin, LLP.
       14               The videographer today is Brianna Diaz of Magna
       15    Legal Services, and the court reporter is Shirley Lynn
       16    of Magna Legal Services.
       17               Will counsel and all parties present state
       18    their appearances and whom they represent at this time.
       19               MR. MCARTHUR:      Steven McArthur for Thrive
       20    Natural Care, the plaintiff.
       21               MR. RANSOM:     Rollin Ransom.
       22               MR. MCARTHUR:      And here as attorney also
       23    for Ecomundi Ventures, Inc., and Mr. Alex McIntosh.
       24               THE VIDEOGRAPHER:       Thank you.     Will the court
       25    reporter please swear in the --




                                                                                 014
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 10 of 30 Page ID #:3063


                                                                            Page 7
         1               THE COURT REPORTER:        Just a second.      Just a
         2    second.    I didn't hear Mr. Ransom.         I am sorry.
         3               MR. RANSOM:      I didn't come in yet.        Sorry.
         4               Rollin Ransom for the defendant Thrive
         5    Causemetics, Inc.
         6               THE VIDEOGRAPHER:       Thank you.     Will the
         7    court reporter please swear in the witness.
         8
         9                            ALEXANDER MCINTOSH,
       10                having first been duly sworn, was
       11                examined and testified as follows:
       12                THE WITNESS:      I do.
       13                                  EXAMINATION
       14      BY MR. RANSOM:
       15          Q     Could you please state your full name.
       16          A     Alexander McIntosh.
       17          Q     Mr. McIntosh, you were deposed last Friday
       18     and I, at the start of that deposition, went over
       19     some ground rules or understandings governing the
       20     deposition.     You understand those same ground rules
       21     apply to the deposition today?
       22          A     I do.
       23          Q     Do you have any questions about the
       24     process?
       25          A     I do not.




                                                                                 015
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 11 of 30 Page ID #:3064


                                                                          Page 15
         1         Q     But it also could be more than 50 percent?
         2         A     I don't know.
         3         Q     Have you ever attempted to value your
         4    ownership interest in Thrive Natural Care?
         5         A     By "value," what do you mean, Mr. Ransom?
         6         Q     I mean attribute a monetary value to your
         7    ownership interest in Thrive Natural Care.
         8         A     I don't believe so.
         9         Q     Do you know whether anyone else has ever
       10     valued the Thrive Natural Care business?
       11          A     I'm not sure I understand.          Anyone in the
       12     world has valued our business?          I -- I have no idea.
       13     Maybe someone has.       I have no -- I have -- there's
       14     no way for me to know that.
       15          Q     To your knowledge, has anyone done that?
       16                MR. MCARTHUR:      Objection, form.
       17                THE WITNESS:      I don't know.
       18      BY MR. RANSOM:
       19          Q     Have you ever attempted to value the Thrive
       20     Natural Care business?
       21          A     I have not.
       22          Q     Has -- to your knowledge, has anyone else
       23     associated with Thrive Natural Care ever attempted
       24     to value the Thrive Natural Care business?
       25          A     I'm not sure.      So this is my personal




                                                                                 016
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 12 of 30 Page ID #:3065


                                                                          Page 20
         1    back then.
         2         Q     Do you know whether it was more than
         3    $100,000?
         4         A     I don't recall the number that we discussed
         5    back then.
         6         Q     But you know that it was more than $10,000,
         7    though; is that correct?
         8         A     It would have been more than $10,000.
         9         Q     Was it more than $20,000?
       10          A     I don't recall, Mr. Ransom.
       11          Q     Okay.    But more than ten.       Okay.    All
       12     right.
       13                Do -- did -- is that amount reflected in
       14     writing anywhere?
       15          A     Not to my knowledge, no.
       16          Q     A few minutes ago you mentioned a -- I
       17     believe a priced fundraising round.            Did I get that
       18     phrase correct?
       19          A     Yes.
       20          Q     What is a priced fundraising round?
       21          A     Typically, when a company does a
       22     409 valuation.
       23          Q     What's a 409 valuation?
       24          A     I don't know the exact term.          It's just
       25     when you pay some people to do a formal valuation of




                                                                                 017
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 13 of 30 Page ID #:3066


                                                                          Page 21
         1    your company.
         2         Q     Has TNC ever done a 409 valuation?
         3         A     No.
         4         Q     Has TNC raised money from investors?
         5         A     It has.
         6         Q     In its efforts to raise money from
         7    investors, has TNC ever expressed a valuation of the
         8    TNC business?
         9         A     No, not to my knowledge.
       10          Q     Since the discussion in or around 2018
       11     where you talked about a valuation of the business,
       12     have you had any other discussion with your COO
       13     where either of you has expressed a monetary amount
       14     that you believe reflects the value of Thrive
       15     Natural Care?
       16          A     Yes.
       17          Q     When was that?
       18          A     I don't recall.
       19          Q     Was it after 2018?
       20          A     Yes.
       21          Q     And was that on one occasion or more than
       22     one occasion?
       23          A     I don't recall.
       24          Q     And what do you recall was said in that
       25     discussion about the value of TNC?




                                                                                 018
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 14 of 30 Page ID #:3067


                                                                          Page 44
         1         A     Can I close document 87, Mr. Ransom?
         2         Q     Yes.
         3               (Exhibit 88 was marked for
         4               identification.)
         5               THE WITNESS:      Okay.    I've opened it up.       I
         6    am going to review it now.
         7     BY MR. RANSOM:
         8         Q     Okay.
         9         A     I reviewed the document, Mr. Ransom.
       10                MR. RANSOM:      I dropped a document in the
       11     chat that I'll ask the court reporter to mark as
       12     Exhibit 88.     It was produced by Thrive Natural Care
       13     in this lawsuit and was a native file bearing Bates
       14     No. TNC 831.      We have printed it out and added
       15     extensions to show the pagination.
       16      BY MR. RANSOM:
       17          Q     Mr. McIntosh, do you represent what's been
       18     marked as Exhibit 88?
       19          A     I don't understand your question.            Do I
       20     represent that?      What does that mean?
       21          Q     Do you recognize what has been marked as
       22     Exhibit 88?
       23          A     I do.
       24          Q     What is it?
       25          A     An e-mail exchange.




                                                                                 019
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 15 of 30 Page ID #:3068


                                                                          Page 45
         1         Q     All right.     And it's an e-mail exchange
         2    between you and Ellen Bruss; correct?
         3         A     That's correct.
         4         Q     Is Ms. Bruss a contractor that had been
         5    retained by Thrive Natural Care in connection with
         6    product or package design?
         7         A     Yes.
         8         Q     And if you go to the first e-mail, the
         9    oldest e-mail, which is on the page marked
       10     831.00002, it's an e-mail from Ms. Bruss to you;
       11     correct?
       12          A     I believe so, yes.
       13          Q     And she's asking you if you know of
       14     Thrive Causemetics; correct?
       15          A     Correct.
       16          Q     Then if you go to the bottom of the first
       17     page of Exhibit 88, you responded; correct?
       18          A     That's correct.
       19          Q     And could you read the first line of your
       20     response?
       21          A     "Yes, they're on our radar."
       22          Q     What did you mean by that?
       23          A     That Ms. Bodnar had -- the CEO of
       24     Causemetics, Thrive Causemetics, had sent us an
       25     e-mail asking for permission to use our trademark,




                                                                                 020
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 16 of 30 Page ID #:3069


                                                                          Page 47
         1    seemed to change from what they had been doing
         2    before.
         3         Q     I dropped another document in the chat.
         4    Please open it and tell me when you're ready.              You
         5    can close 88, if you'd like.
         6               (Exhibit 89 was marked for
         7               identification.)
         8               THE WITNESS:      Okay.    I've got the document.
         9    I am going to open it up now, and review it.
       10                Okay.    I've reviewed the document.
       11                MR. RANSOM:      I've dropped a document in the
       12     chat that I'll ask the court reporter mark as
       13     Exhibit 89.     It was produced by Thrive Natural Care
       14     in this action and bears Bates No. TNC 00819.
       15      BY MR. RANSOM:
       16          Q     Mr. McIntosh, do you recognize Exhibit 89?
       17          A     I do.
       18          Q     Is this an e-mail exchange between you and
       19     Mr. Boothe?
       20          A     It is.
       21          Q     And is Mr. Boothe the current chief
       22     operating officer of Thrive Natural Care?
       23          A     Yes.
       24          Q     Was he in -- did he hold that position in
       25     November 2017?




                                                                                 021
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 17 of 30 Page ID #:3070


                                                                          Page 49
         1         A     I do.
         2         Q     Is that an accurate statement in
         3    November 2017, that Thrive Causemetics was on your
         4    radar?
         5         A     I was aware of Thrive Causemetics.
         6         Q     I'm dropping another document into the
         7    chat.    You can close Exhibit 89.         If you'd open the
         8    next one, and tell me when you're ready.
         9         A     Okay.    I've got the document.        I am going
       10     to review it now.
       11                (Exhibit 90 was marked for
       12                identification.)
       13                THE WITNESS:      Okay.    I've reviewed the
       14     document.
       15                MR. RANSOM:      I've dropped a document into
       16     the chat that I'll ask the court reporter to mark as
       17     Exhibit 90.     It was produced by Thrive Natural Care
       18     in this action, and it's a native file bearing Bates
       19     No. TNC 830.      We've printed it out with extensions
       20     after the Bates number to reflect the pagination.
       21      BY MR. RANSOM:
       22          Q     You recognize -- do you recognize
       23     Exhibit 90, Mr. McIntosh?
       24          A     Yes.
       25          Q     It's an e-mail exchange between you and




                                                                                 022
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 18 of 30 Page ID #:3071


                                                                          Page 50
         1    Chris Kelley.
         2         A     Is that a question?
         3         Q     Is this an e-mail exchange between you and
         4    Chris Kelley?
         5         A     Yes.
         6         Q     Mr. Kelley -- is Mr. Kelley currently an
         7    investor in Thrive Natural Care?
         8         A     Yes.
         9         Q     And at the time of this e-mail exchange,
       10     Mr. Kelley was an investor in Thrive Natural Care;
       11     correct?
       12          A     I believe so.
       13          Q     And this e-mail exchange relates to
       14     Thrive Causemetics, correct, at least in part?
       15          A     In part.
       16          Q     Okay.    And if you look at your e-mail on
       17     May 23rd, 2018, at 10:46 p.m, do you see where I'm
       18     looking?
       19          A     I am.
       20          Q     And you note that you are aware of
       21     Thrive Causemetics; correct?
       22          A     Correct.
       23          Q     If you go down to the -- near the bottom of
       24     that e-mail from you, a line that starts "Hoping."
       25                Do you see that?




                                                                                 023
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 19 of 30 Page ID #:3072


                                                                          Page 54
         1         Q     Do you know if he has any experience with
         2    respect to branding or consumer -- consumer
         3    products?
         4         A     I don't know.
         5         Q     I've dropped another document in the chat.
         6    Please tell me when you're ready.           You can close
         7    Exhibit 90.
         8         A     Okay.    I received the document.         I am going
         9    to open it up.
       10                (Exhibit 90 was marked for
       11                identification.)
       12                THE WITNESS:      And just, Mr. Ransom, when
       13     it's convenient for you, maybe in the next
       14     five minutes or so, take a little bio break?
       15                MR. RANSOM:      No problem.     I just have a
       16     couple questions about this document, then we can
       17     break.
       18                THE WITNESS:      Sure.
       19                Okay.    I'm opening the document up.
       20                Okay.    I've reviewed the document.
       21                MR. RANSOM:      I've dropped a document in the
       22     chat that I'll ask the court reporter to mark as
       23     Exhibit 91.     It was produced by Thrive Natural Care
       24     in this action as a native file bearing Bates
       25     No. TNC 822.     We have added extensions after that




                                                                                 024
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 20 of 30 Page ID #:3073


                                                                          Page 55
         1    number to show the pagination as printed.
         2               (Exhibit 91 was marked for
         3               identification.)
         4     BY MR. RANSOM:
         5         Q     Mr. McIntosh, do you recognize -- do you
         6    recognize Exhibit 91?
         7         A     I do.
         8         Q     Is this an e-mail exchange between you and
         9    Phil Segal?
       10          A     It is.
       11          Q     And you're discussing Thrive Causemetics;
       12     correct?
       13          A     Yes, in part, yes.
       14          Q     Okay.    And this is dated September of 2019;
       15     correct?
       16          A     It is.
       17          Q     Now, in September of 2019, did you visit
       18     Thrive Causemetics' website?
       19          A     Oh, I don't recall.
       20          Q     Okay.    If you go down to the very bottom of
       21     your e-mail, you say:
       22                     "My hunch is that, A, our ads
       23                need to help differentiate us from
       24                TC."
       25                Do you see that?




                                                                                 025
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 21 of 30 Page ID #:3074


                                                                          Page 58
         1    while out.     So maybe, I don't know, just -- say,
         2    ten minutes?
         3               MR. RANSOM:      Ten minutes is fine.
         4               THE WITNESS:      Okay.    Thank you.
         5               THE VIDEOGRAPHER:       We are going off the
         6    record at 11:07 a.m.
         7               (Brief break taken.)
         8               THE VIDEOGRAPHER:       We are back on the
         9    record at 11:20 a.m.
       10      BY MR. RANSOM:
       11          Q     Mr. McIntosh, your counsel has engaged with
       12     other parties that Thrive Natural Care has accused
       13     of infringement with respect to its Thrive mark;
       14     correct?
       15          A     Yes.
       16          Q     And you have resolved some of those claims
       17     by way of settlement agreements; correct?
       18          A     Yes.
       19          Q     In any of those settlements, has any third
       20     party agreed to pay Thrive Natural Care any money in
       21     connection with its use of the Thrive mark?
       22          A     I don't know.      My counsel has handled both
       23     the communications as well as the negotiation.
       24          Q     But you signed the settlement agreements;
       25     correct?




                                                                                025A
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 22 of 30 Page ID #:3075


                                                                          Page 59
         1         A     I'm sorry?
         2         Q     You signed the settlement agreements on
         3    behalf of Thrive Natural Care; correct?
         4         A     I'm not sure what you're asking me.
         5         Q     Do you recall signing any settlement
         6    agreements with third parties resolving claims out
         7    of use of the mark "Thrive"?
         8         A     I believe so.      I believe I signed some.
         9         Q     Do you recall any instance in which a party
       10     with whom Thrive Natural Care has settled has agreed
       11     to pay money to Thrive Natural Care in connection
       12     with its use of the mark "Thrive"?
       13          A     I do not recall.
       14          Q     Okay.    I've dropped a document into the
       15     chat.    Please open it and tell me when you've had a
       16     chance to review.
       17          A     Is this document 92?        Is that what this is?
       18          Q     Correct.
       19                MR. RANSOM:      So for the court reporter,
       20     I've dropped a document into the chat, which I will
       21     ask the court reporter to mark as Exhibit 92.
       22                (Exhibit 92 was marked for
       23                identification.)
       24                THE WITNESS:      Okay.    I am going to read
       25     through this.




                                                                                 026
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 23 of 30 Page ID #:3076


                                                                          Page 60
         1     BY MR. RANSOM:
         2         Q     Okay.
         3         A     Okay.    I've reviewed the document.
         4         Q     Do you recognize Exhibit 92?
         5         A     I do not.
         6         Q     Do you recall signing or authorizing the
         7    signing of a Statement of Use in connection with
         8    Thrive Natural Cares' effort to obtain a trademark
         9    registration for the term "Thrive"?
       10          A     I believe so, yes.
       11          Q     Okay.    And could you turn, please, to the
       12     fourth page of Exhibit 92?
       13          A     Okay.
       14          Q     And do you see the heading on this as
       15     "Trademark/Service Mark Statement of Use"?
       16          A     I was on the wrong page.         Let me look at
       17     this.
       18                Okay.    What -- what am I looking for now?
       19          Q     Up at the top in bold type, the heading
       20     "Trademark/Service Mark Statement of Use."
       21                Do you see that?
       22          A     I do.
       23          Q     And if you go to the next page and you see
       24     at the top of that there's a heading that says
       25     "Declaration."




                                                                                 027
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 24 of 30 Page ID #:3077


                                                                          Page 64
         1    time?    I'm just -- I'm just -- this is a new
         2    document with a lot of things in it, so I'm just
         3    trying to make sure I'm following you.
         4         Q     As of October 3rd, 2013, what products, if
         5    any, was Thrive Natural Care selling in connection
         6    with the mark "Thrive" that constitutes facial
         7    lotions?
         8         A     Thrive was selling a product called Face
         9    Balm, which is -- it's a lotion or a cream for the
       10     face.
       11          Q     Is there a difference, in your view,
       12     between a lotion and a cream?
       13          A     No, not really.
       14          Q     Is there any difference at all?
       15          A     No.
       16          Q     Okay.    What products, as of October 3rd,
       17     2013, was TNC selling in connection with the mark
       18     "Thrive" that constituted a cleanser?
       19          A     That would have been our face wash.
       20          Q     What product was TNC selling in connection
       21     with the mark "Thrive" as of October 3rd, 2013, that
       22     constituted a cream for cosmetic use?
       23          A     That would have been our face lotion, the
       24     Face Balm or the face moisturizer.
       25          Q     And what, in your view, qualifies the




                                                                                 028
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 25 of 30 Page ID #:3078


                                                                          Page 65
         1    Face Balm as a cream for cosmetic use?
         2         A     Our design of the product was to have it be
         3    a cream or a lotion for the face.           That was our
         4    intent with the design of the product.
         5         Q     And what about the cosmetic-use portion of
         6    my question?     What made that product qualify as --
         7    for cosmetic use?
         8         A     I'm not sure.      I'm not sure.
         9         Q     As of October 3rd, 2013, what product was
       10     TNC selling in connection with the mark "Thrive"
       11     that constituted an oil for cosmetic use, if any?
       12          A     That would be our shaving oil.
       13          Q     And what was it about your shaving oil that
       14     qualifies it as an oil for cosmetic --
       15                MR. MCARTHUR:      Hello?    Can you --
       16     objection.     Sorry.    I think my mic wasn't working
       17     earlier.    I was making objections, and I -- it seems
       18     like my mic was not working, even though I was
       19     unmuted.    I'm trying to object as it calls for a
       20     legal conclusion as to these questions about what
       21     constitutes it, cosmetic formula.           I'm sorry for
       22     interrupting you.       I just had to make sure my mic
       23     now works.
       24                MR. RANSOM:      Okay.    Now we can hear you.
       25                MR. MCARTHUR:      Good.    Good.




                                                                                 029
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 26 of 30 Page ID #:3079


                                                                          Page 67
         1    oil that qualifies it as an oil for cosmetic use?
         2               MR. MCARTHUR:      Same objection.
         3               THE WITNESS:      We designed this shave oil
         4    for shaving and for facial moisturizing.
         5     BY MR. RANSOM:
         6         Q     And -- and what about that makes it for
         7    cosmetic use, in your view, if you know?
         8               MR. MCARTHUR:      Objection.     Calls for a
         9    legal conclusion as to the definition of "cosmetic
       10     use."
       11                MR. RANSOM:      Objection to your objection,
       12     Mr. McArthur.
       13      BY MR. RANSOM:
       14          Q     Mr. McIntosh, you can answer.          What makes
       15     it for cosmetic use, if you know?
       16          A     We designed the product for shaving and for
       17     facial moisturizing.
       18          Q     And -- and how does that make the product
       19     an oil for cosmetic use, if you know?
       20                MR. MCARTHUR:      Same objection.
       21                THE WITNESS:      I'm -- I'm not a lawyer.         I
       22     don't know the -- the -- I don't know the answer.
       23      BY MR. RANSOM:
       24          Q     As of October 3rd, 2013, what product was
       25     TNC selling in connection with the mark "Thrive"




                                                                                 030
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 27 of 30 Page ID #:3080


                                                                          Page 68
         1    that constituted a skin moisturizer?
         2         A     That would be our facial lotion or the
         3    Face Balm, face cream.
         4         Q     And as of October 3rd, 2013, what product
         5    was TNC selling in connection with the mark "Thrive"
         6    that constituted a pre-shaving preparation?
         7         A     That could be two products, both the face
         8    wash, as well as the shave oil.
         9         Q     And as of October 3rd, 2013, what product
       10     was TNC selling in connection with the mark "Thrive"
       11     that constituted an aftershave lotion?
       12          A     That would be the product that we called
       13     the Face Balm, which is a cream or moisturizing
       14     lotion.
       15          Q     Just a yes-or-no question.         I'm not asking
       16     about the content of any communication.
       17                Did you discuss with any lawyer in or around
       18     2013 the -- whether Thrive Natural Care was using the
       19     mark "Thrive" in connection with the products described
       20     in any trademarked application that was pending at that
       21     time?
       22                MR. MCARTHUR:      Objection.     It seems like
       23     you're asking him to tell you what questions he
       24     asked a lawyer.      So I'll direct my client not to
       25     answer to the extent it's seeking to disclose what




                                                                                 031
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 28 of 30 Page ID #:3081


                                                                          Page 98
         1    is in one store and we're in another store.            When you
         2    Google "Thrive Skincare," their products are ubiquitous
         3    all over the screen, even though I have the trademark.
         4               MR. MCARTHUR:     Sorry.    Let me -- just give
         5    me a few seconds.      I'm just looking at my notes.
         6    There's -- there's no pending question.
         7               I have no -- I have no other questions.
         8               MR. RANSOM:     I have one followup.
         9                                EXAMINATION
       10      BY MR. RANSOM:
       11         Q      Mr. McIntosh, what is the basis for your
       12     understanding of the amount of Thrive Causemetics'
       13     spend on keywords?
       14         A      I believe it's from two things.          I believe
       15     it's from an interview that I may have seen with
       16     Thrive Causemetics' CEO mentioning that.
       17                And I also recall the digital marketing
       18     agency -- I don't remember the name -- that
       19     Thrive Causemetics hired when they were very small,
       20     telling me that -- that Thrive Causemetics had gone from
       21     a very small five-digit-a-month spend into the millions
       22     of dollars per month by the time they had finished their
       23     work together.
       24         Q      Do you recall anything about the timing of
       25     that discussion?




                                                                                 032
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 29 of 30 Page ID #:3082


                                                                            Page 99
         1         A     I don't, sir.
         2               MR. RANSOM:      Okay.    Subject to my earlier
         3    reservation, I don't have further questions of
         4    Mr. McIntosh in his individual capacity at this
         5    time.
         6               MR. MCARTHUR:      Great.    We'll --
         7               MR. RANSOM:      Do you need a -- do you want a
         8    break before we flip over and maybe -- well, we'll
         9    need to.    Why don't we go off the record of this
       10     deposition and close it.
       11                THE REPORTER:      I just need to ask
       12     Mr. McArthur if he's ordering a copy of the
       13     deposition.
       14                MR. MCARTHUR:      Yes, I would like a copy of
       15     the deposition.
       16                THE REPORTER:      Okay.    Go ahead.
       17                MR. MCARTHUR:      Just e-mail is fine.        I
       18     don't need a physical copy and I don't need the
       19     original, just -- just a digital copy.
       20                THE VIDEOGRAPHER:        Will either of you be
       21     ordering a video today?
       22                MR. MCARTHUR:      No.
       23                MR. RANSOM:      Not today.
       24                THE VIDEOGRAPHER:        Okay.   Thank you, guys,
       25     very much.     We are going off the record at 1:24 p.m.




                                                                                 033
                                                                 De Lilly Decl. Ex. 1
Case 2:20-cv-09091-PA-AS Document 63-1 Filed 08/23/21 Page 30 of 30 Page ID #:3083


                                                                         Page 102
         1                                CERTIFICATE
         2                                      OF
         3                            SHORTHAND REPORTER
         4                                 *   *   *   *
         5
         6                I, Shirley Lynn, CSR No. 13784, a Certified
         7    Shorthand Reporter in and for the State of California,
         8    do hereby certify:
         9                That prior to being examined, the witness
       10     named in the foregoing proceedings declared under
       11     penalty of perjury to testify to the truth, the whole
       12     truth, and nothing but the truth;
       13                 That said proceedings were taken by me in
       14     shorthand at the time and place herein named and were
       15     thereafter transcribed into typewriting under my
       16     direction, said transcript being a true and correct
       17     transcription of my shorthand notes;
       18                 Pursuant to Federal Rule 30(e), transcript
       19     review was requested.
       20                 I further certify that I have no interest in
       21     the outcome of this action.
       22                                               _____________________
       23                                                      SHIRLEY LYNN
                                                               CSR NO. 13784
       24
       25




                                                                                 034
                                                                 De Lilly Decl. Ex. 1
